United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-3365
                                    ___________

Evon Gills,                            *
                                       *
             Appellant,                *
                                       *
      v.                               * Appeal from the United States
                                       * District Court for the
Department of Community Correction * Western District of Arkansas.
Adult Probation and Parole Offices;    *
Steve Arnold, Field Administrator;     *       [UNPUBLISHED]
Anita Efird, Area Supervisor; Richard *
Longinotti, Office Supervisor,         *
                                       *
             Appellees.                *
                                  ___________

                              Submitted: December 20, 2006
                                 Filed: December 27, 2006
                                  ___________

Before RILEY, COLLOTON, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

       Evon Gills (Gills) appeals the district court’s1 adverse grant of summary
judgment in her suit alleging gender discrimination and retaliation, in violation of
Title VII of the Civil Rights Act, 42 U.S.C. § 2000e et seq., and discrimination on the



      1
        The Honorable Robert T. Dawson, United States District Judge for the Western
District of Arkansas.
basis of disability, in violation of the Americans With Disabilities Act, 42 U.S.C.
§§ 12101 et seq., respectively.

       Having conducted a de novo review of the record, see Kratzer v. Rockwell
Collins, Inc., 398 F.3d 1040, 1043 (8th Cir. 2005), we agree with the district court’s
conclusion Gills failed to establish a prima facie case, her employer set forth
legitimate non-discriminatory reasons for Gills’s discharge, and there is no indication
her employer’s reasons were pretextual. We also reject Gills’s argument the district
court improperly weighed the evidence or determined credibility, and we decline to
consider her arguments raised for the first time on appeal.

      Because we conclude an extended opinion would have no precedential value
and no error of law appears, we affirm the well-reasoned opinion of the district court.
See 8th Cir. R. 47B.
                       ______________________________




                                         -2-